UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-1307


JOSEPH JEMSEK, M.D.,

                   Plaintiff - Appellant,

             v.

NORTH CAROLINA MEDICAL BOARD; JANELLE R. RHYNE, M.D.,
individually and in her official capacity as past member of the Board; ROBERT
MOFFATT, M.D., individually and in his official capacity as past member of the
Board; H. ARTHUR MCCULLOCH, M.D., individually and in his official
capacity as past member of the Board; ALOISIUS P. WALSH, individually and in
his official capacity as past member of the Board; E. K. FRETWEEL, Ph.D.,
individually and in his official capacity as past member of the Board; MICHAEL
E. NORINS, M.D., individually and in his official capacity as past member of the
Board; GEORGE L. SAUNDERS, III, M.D., individually and in his official
capacity as past member of the Board; SARVARESH SATHIRAJU, M.D.,
individually and in his official capacity as past member of the Board; DICKY S.
WALIA, individually and in his official capacity as past member of the Board;
RALPH LOOMIS, M.D., individually and in his official capacity as past member
of the Board; DON JABLONSKI, M.D., individually and in his official capacity as
past member of the Board; CHERYL WALKER-MCGILL, M.D., individually and
in her official capacity as a member of the Board; PASCAL UDEKWU, M.D.,
individually and in his official capacity as a member of the Board; HELEN DIANE
MEELHEIM, FNP-BC, individually and in her official capacity as a member of the
Board; SUBHASH GUMBER, M.D., Ph.D, individually and in his official capacity
as a member of the Board; TIMOTHY E. LIETZ, M.D., individually and in his
official capacity as a member of the Board; DEBRA A. BOLICK, M.D.,
individually and in her official capacity as a member of the Board; ELEANOR E.
GREENE, M.D., individually and in her official capacity as a member of the
Board; BARBARA E. WALKER, D.O., individually and in her official capacity as
a member of the Board; A. WAYNE HOLLOMAN, Public Member individually
and in her official capacity as a member of the Board; MICHAEL J. ARNOLD,
MBA, individually and in his official capacity as member of the Board; BRYANT
A. MURPHY, M.D., MBA, individually and in his official capacity as member of
the Board; RALPH A. WALKER, LLB, JD, individually and in his official
capacity as member of the Board,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-cv-00059-D)


Submitted: September 21, 2017                               Decided: September 22, 2017


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacques G. Simon, JACQUES G. SIMON ATTORNEY AT LAW, Jericho, New York,
for Appellant. Stephen D. Feldman, Paul M. Cox, ELLIS & WINTERS LLP, Raleigh,
North Carolina; Steven A. Scoggan, ELLIS & WINTERS LLP, Greensboro, North
Carolina; Andrew H. Erteschik, POYNER SPRUILL LLP, Raleigh, North Carolina; J.M.
Durnovich, POYNER SPRUILL LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      This case is Joseph Jemsek’s third attempt to have a court undo disciplinary

actions taken against him by the North Carolina Medical Board (“NCMB”) in 2006 and

2008. See Jemsek v. Rhyne, 662 F. App’x 206, 208-09 (4th Cir. 2016) (No. 15-1420).

Jemsek appeals the district court’s order dismissing his complaint on the grounds that his

antitrust claims were barred by the Eleventh Amendment and he lacked standing to raise

claims against the former NCMB members and the current NCMB members in their

individual capacities, and denying Jemsek leave to file a second amended complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Jemsek v. N.C. Med. Bd., No. 5:16-cv-00059-D

(E.D.N.C. Feb. 21, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3